This case is before us for review on petition for writ of certiorari under Rule 34.
Harold Lichtenberg and Norman Lichtenberg filed bill of complaint against the respondents to quiet title to certain land.
It is alleged in the bill of complaint that Duvane Corporation, a Florida corporation, acquired tax deed to the lands involved on February 10, 1941 and that said deed was duly recorded in the Public Records of Dade County, Florida, on February 10, 1941, in Book of Deeds No. 2131, page No. 153. That on the 30th day of September, 1943, Duvane Corporation granted and conveyed the said lands to the complainants by full warranty deed which deed was recorded on November 22, 1943, in Book of Deeds No. 2333, page 734.
It further appears that Perrine Grant Land Company claims some right, title or interest in the said land so owned by the complainants but it is alleged that such claim is *Page 813 
frivolous, sham and void and casts a shadow of doubt and suspicion on, and clouds complainants' title. It is further alleged that on March 3, 1936, the defendant Perrine Grant Land Company conveyed its right, title and interest to said land unto the defendants Grady Washington and Sarah Washington, his wife, by full warranty deed but that said deed was not recorded in the public records of Dade County, Florida, until March 7, 1941, which was subsequent to the date of acquisition of title by Duvane Corporation.
It is further alleged that upon the issuance of said tax deed Duvane Corporation took possession of said land and remained and continued in possession thereof until about November 1, 1943, and that on or about that date the defendants Grady and Sarah Washington unlawfully and without warrant of law entered upon the land and ousted Duvane Corporation from the possession of said land and commenced the erection of a small frame building thereon and that thereafter, being warned by Duvane Corporation, to immediately cease and discontinue their building operations, and to surrender possession of said lands immediately, the said defendants Grady and Sarah Washington discontinued the said building operations but were then threatening to resume their building operations and that the said Grady and Sarah Washington claim some right, title and interest to the lands so owned by the complainants.
Motion to dismiss the bill of complaint was made and denied. Thereafter, within the time allowed, the defendants, Grady and Sarah Washington, filed an answer which embraced a paragraph marked paragraph VII. Motion was made to strike this paragraph of the answer, which motion was denied and the case is here to review the order denying said motion to strike.
There is nothing in paragraph VII of the answer which constitutes any defense to the bill of complaint. Therefore, certiorari is granted and the order denying motion to strike paragraph VII of the answer is quashed.
So ordered.
TERRELL, CHAPMAN and ADAMS, JJ., concur. *Page 814